UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6391



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN PAUL OUTEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-00-220-3-V, CA-02-355-3-V)


Submitted:   July 10, 2003                 Decided:    July 15, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Outen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      John Paul Outen seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude        that Outen

has   not    made   a   substantial   showing   of   the   denial   of   a

constitutional right.       See Miller-El v. Cockrell, 537 U.S. 322

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.      See 28 U.S.C. § 2253(c) (2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                      2